DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bienvenido et al. (WO 2015097321), hereinafter Bienvenido, in view of Townsend (US 5921611).
Regarding claim 1, Bienvenido discloses a sliding tailgate (Bienvenido, Fig. 6a-6e) comprising: a moving main body (Bienvenido, see annotated Fig. 6c) configured to be located on at least a portion of a rear surface of a vehicle (Bienvenido, Fig. 6a-6b); roof levers (Bienvenido, 8 in Fig. 2) located at both side ends of a front portion (Bienvenido, lever 8 is part of mechanism 3 in Fig. 1 on both side ends of the front portion) of the moving main body and configured to be moved along roof rail units (Bienvenido, roof rail units 2 in Fig. 1 and movement shown in Fig. 6c-6e, roof lever indicated in annotated Fig. 6c); tilting units (Bienvenido, 6 and 7 in Fig. 2) configured to rotate the roof levers so as to tilt the front portion of the moving main body (Bienvenido, lines 16-21 in page 7, or last paragraph on page 4 of machine translation); rail units (Bienvenido, 4 in Fig. 1) configured to be located on a vehicle body (Bienvenido, Fig. 1) and coupled to roller units (Bienvenido, 5 in Fig. 1 and 14 and 15 in Fig. 3) located at a rear end of the moving main body so as to provide a moving trajectory (Bienvenido, Fig. 6a-6e) of the rear end of the moving main body.

    PNG
    media_image1.png
    272
    538
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 6c from Bienvenido
Regarding claim 2, Bienvenido discloses part of the sliding tailgate of claim 1, wherein each of the tilting units comprises: a guide part (Bienvenido, 7 in Fig. 2) located at one end of a corresponding one of the roof levers and configured to be inserted into a corresponding one of the roof rail units (Bienvenido, Fig. 6a-6e, and page 6 lines 9-10 or page 4 paragraph 4 of the machine translation); a rotation guide part (Bienvenido, 6 in Fig. 2) configured to surround at least a portion of an outer surface of the guide part so that the guide part is rotated integrally with the corresponding one of the roof levers (Bienvenido, lines 9-10 in page 6 and lines 16-21 in page 7); and a deployment part (Bienvenido, 6 in Fig. 2 and see annotated Fig. 2) configured such that the guide part is rotated to a position corresponding to the corresponding one of the roof rail units, is inserted into the corresponding one of the roof rail units, and is then moved along the corresponding one of the roof rail units.  
Regarding claim 3, Bienvenido discloses part of the sliding tailgate of claim 2, wherein the guide part comprises a central shaft (Bienvenido, see annotated Fig. 2) configured to pass through the rotation guide part, and wherein the central shaft is configured to be moved integrally with the guide part along a groove (Bienvenido, groove of the roof rail, central shaft is part of the guide part that moves along the roof rail as indicated by the arrows in Fig. 2) located parallel to the deployment part in the corresponding one of the roof rail units.  

    PNG
    media_image2.png
    422
    478
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 2 from Bienvenido
Regarding claim 4, Bienvenido discloses part of the sliding tailgate of claim 2, wherein the rotation guide part comprises a rotation regulation part (Bienvenido, see annotated Fig. 2 and lines 16-21 in page 7, geometry of rotation guide part 6 and guide part 7 work together) configured to allow the guide part to be rotated to a position parallel to the deployment part.  
Regarding claim 5, Bienvenido discloses part of the sliding tailgate of claim 1, wherein, when the rear end of the moving main body is moved along the rail units, a front end of the moving main body is configured to be tilted by rotation of the roof levers about the tilting units (Bienvenido, tilting shown in Fig. 6a-6c).
Regarding claim 6, Bienvenido discloses part of the sliding tailgate of claim 5, wherein, after the front end of the moving main body is tilted, the roof levers are configured to be moved along the roof rail units (Bienvenido, Fig. 6c-6e).
Regarding claim 7, Bienvenido discloses a vehicle (Bienvenido, Fig. 1) comprising: a vehicle body including a roof (Bienvenido, 1 in Fig. 1); roof rail units (Bienvenido, 2 in Fig. 1) mounted on the roof of the vehicle body; a tailgate panel (Bienvenido, see annotated Fig. 6c) located on at least a portion of a rear surface of the vehicle body; roof levers (Bienvenido, 8 in Fig. 2) located at both side ends of a front portion (Bienvenido, lever 8 is part of mechanism 3 in Fig. 1 on both side ends of the front portion) of the tailgate panel and configured to be moved along the roof rail units (Bienvenido, roof rail units 2 in Fig. 1 and movement shown in Fig. 6c-6e, roof lever indicated in annotated Fig. 6c); tilting units (Bienvenido, 6 and 7 in Fig. 2) configured to rotate the roof levers so as to tilt the front portion of the tailgate panel (Bienvenido, lines 16-21 in page 7, or last paragraph on page 4 of machine translation); rail units (Bienvenido, 4 in Fig. 1) located on the vehicle body (Bienvenido, Fig. 1) and coupled to roller units (Bienvenido, 5 in Fig. 1 and 14 and 15 in Fig. 3) located at a rear end of the tailgate panel so as to provide a moving trajectory (Bienvenido, Fig. 6a-6e) of the rear end of the tailgate panel.
Regarding claim 8, Bienvenido discloses part of the vehicle of claim 7, wherein each of the tilting units comprises: a guide part (Bienvenido, 7 in Fig. 2) located at one end of a corresponding one of the roof levers and configured to be inserted into a corresponding one of the roof rail units (Bienvenido, Fig. 6a-6e, and page 6 lines 9-10 or page 4 paragraph 4 of the machine translation); a rotation guide part (Bienvenido, 6 in Fig. 2) configured to surround at least a portion of an outer surface of the guide part so that the guide part is rotated integrally with the corresponding one of the roof levers (Bienvenido, lines 9-10 in page 6 and lines 16-21 in page 7); and a deployment part (Bienvenido, 6 in Fig. 2 and see annotated Fig. 2) configured such that the guide part is rotated to a position corresponding to the corresponding one of the roof rail units, is inserted into the corresponding one of the roof rail units, and is then moved along the corresponding one of the roof rail units.  
Regarding claim 9, Bienvenido discloses part of the vehicle of claim 8, wherein the guide part comprises a central shaft (Bienvenido, see annotated Fig. 2) configured to pass through the rotation guide part, and wherein the central shaft is configured to be moved integrally with the guide part along a groove (Bienvenido, groove of the roof rail, central shaft is part of the guide part that moves along the roof rail as indicated by the arrows in Fig. 2) located parallel to the deployment part in the corresponding one of the roof rail units.  
Regarding claim 10, Bienvenido discloses part of the vehicle of claim 8, wherein the rotation guide part comprises a rotation regulation part (Bienvenido, see annotated Fig. 2 and lines 16-21 in page 7, geometry of rotation guide part 6 and guide part 7 work together) configured to allow the guide part to be rotated to a position parallel to the deployment part.  
Regarding claim 11, Bienvenido discloses part of the vehicle of claim 7, wherein, when the rear end of the tailgate panel is moved along the rail units, a front end of the tailgate panel is configured to be tilted by rotation of the roof levers about the tilting units (Bienvenido, tilting shown in Fig. 6a-6c).  
Regarding claim 12, Bienvenido discloses part of the vehicle of claim 11, wherein, after the front end of the moving main body is tilted, the roof levers are configured to be moved along the roof rail units (Bienvenido, Fig. 6c-6e).
Regarding claim 13, Bienvenido discloses a tailgate (Bienvenido, see annotated Fig. 6c) comprising: a tailgate body configured to be located on at least a portion of a rear surface of a vehicle body (Bienvenido, Fig. 6c); rail units (Bienvenido, 4 in Fig. 1) configured to be located on opposite sides (Bienvenido, left and right, Fig. 1) of the rear surface of the vehicle body; roof rail units (Bienvenido, 2 in Fig. 1) configured to be located on opposite sides (Bienvenido, left and right, Fig. 1) of a roof of the vehicle body; roof levers (Bienvenido, 8 in Fig. 2, which is part of 3 in Fig. 1) located at opposite sides (Bienvenido, left and right, Fig. 1) of an upper end of the tailgate body (Bienvenido, connects to tailgate body through anchor 9 in Fig. 2) and configured to be moved along the roof rail units (Bienvenido, roof rail units 2 in Fig. 1 and movement shown in Fig. 6c-6e, roof lever indicated in annotated Fig. 6c); tilting units (Bienvenido, 6 and 7 in Fig. 2) provided between the roof levers and the roof rail unit (Bienvenido, Fig. 2) and configured to rotate the roof levers to tilt the upper end of the tailgate body (Bienvenido, lines 16-21 in page 7, or last paragraph on page 4 of machine translation); roller units (Bienvenido, 5 in Fig. 1 and 14 and 15 in Fig. 3) coupled to the rail units and configured to move along the rail units to provide a moving trajectory of a lower end of the tailgate body (Bienvenido, page 8 lines 4-6 or paragraph 1 of page 5 in the machine translation).
Regarding claim 14, Bienvenido discloses part of the tailgate of claim 13, wherein each of the tilting units comprises: a guide part (Bienvenido, 7 in Fig. 2) located at one end of a corresponding one of the roof levers and configured to be inserted into a corresponding one of the roof rail units (Bienvenido, Fig. 6a-6e, and page 6 lines 9-10 or page 4 paragraph 4 of the machine translation); a rotation guide part (Bienvenido, 6 in Fig. 2) configured to surround at least a portion of an outer surface of the guide part so that the guide part is rotated integrally with the corresponding one of the roof levers (Bienvenido, lines 9-10 in page 6 and lines 16-21 in page 7); and a deployment part (Bienvenido, 6 in Fig. 2 and see annotated Fig. 2) configured such that the guide part is rotated to a position corresponding to the corresponding one of the roof rail units, is inserted into the corresponding one of the roof rail units, and is then moved along the corresponding one of the roof rail units.  
Regarding claim 15, Bienvenido discloses part of the tailgate of claim 14, wherein the guide part comprises a central shaft (Bienvenido, see annotated Fig. 2) configured to pass through the rotation guide part.  
Regarding claim 16, Bienvenido discloses part of the tailgate of claim 15, wherein the central shaft is configured to be moved integrally with the guide part along a groove (Bienvenido, groove of the roof rail, central shaft is part of the guide part that moves along the roof rail as indicated by the arrows in Fig. 2) located parallel to the deployment part in the corresponding one of the roof rail units.
Regarding claim 17, Bienvenido discloses part of the tailgate of claim 14, wherein the guide part has a rod shape (Bienvenido, central shaft 7 in annotated Fig. 2 has a rod shape) and the rotation guide part has a cylindrical shape (6 in Fig. 2), and wherein the guide part is provided integrally with a central shaft (as indicated by the two arrows leading to 7 in Fig. 2) of the rotation guide part and is configured to be inserted into the deployment part (Fig. 6a-6e and lines 16-21 in page 7, guide part will slide with the lever along the roof rail).
Regarding claim 18, Bienvenido discloses part of the tailgate of claim 14, wherein the rotation guide part comprises a rotation regulation part (Bienvenido, see annotated Fig. 2 and lines 16-21 in page 7, geometry of rotation guide part 6 and guide part 7 work together) configured to allow the guide part to be rotated to a position parallel to the deployment part.  
Regarding claim 19, Bienvenido discloses part of the tailgate of claim 13, wherein, when lower end of the tailgate body is moved along the rail units, the upper end of the tailgate body is configured to be tilted by rotation of the roof levers about the tilting units (Bienvenido, tilting shown in Fig. 6a-6c).  
Regarding claim 20, Bienvenido discloses part of the tailgate of claim 19, wherein, after the upper end of the tailgate body is tilted, the roof levers are configured to be moved along the roof rail units (Bienvenido, Fig. 6c-6e).
Bienvenido fails to disclose drive units located on the moving main body and configured to apply a driving force to the roller units and a controller configured to receive a request for opening the moving main body and to control the drive units to apply the driving force to the roller units as recited in claims 1, 7 and 13; and a driving force of the driving unit as recited in claims 5, 11, and 19.
  Townsend teaches drive units (Townsend, 156 and 123 on the door 12 in Fig. 8) located on the moving main body and configured to apply (Fig. 8, through shaft and pinion gears) a driving force (motor force) to the roller units; and a controller (Townsend, Col. 1 lines 66-67) configured to receive a request for opening the moving main body and to control the drive units to apply the driving force to the roller units.  
Townsend is considered to be analogous art because it is in the same field of sliding tailgate as Bienvenido. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tailgate as taught by Bienvenido to incorporate the teachings of Townsend and have drive units and controller installed. Doing so allows the system to be automated (Bienvenido, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose sliding tailgates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612      
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612